DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-16 and 18-20, in the reply filed on 04/27/2021 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.
	Applicants further elect poly-3-hydroxybutyrate as specific polyhydroxyoxyalkanoate, claims 1-6 and 18-20 read on the elected species and are under examination.
	Claims 1-20 are pending, claims 1-16 and 18-20 are under examination.

Priority
Acknowledge is made that this application is national stage of International Application No. PCT/IB2018/052135, filed on March 28, 2018; which claims priority from Italian Patent Application No. 102017000035338, filed on March 30, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is being considered by the examiner except JP2003073233 since no copy of English is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for reciting “substantially spherical” so that it is unclear for one artisan in the art whether a particular particle is substantially spherical, and thus the scope and boundary of claim is unclear, this is indefinite. For compact prosecution purpose, any particle with circularity above 0.85 is considered as “substantially spherical”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (US20150231042).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gonzales et al.  teaches a skin cleansing composition, preferably a facial cleanser, comprising biodegradable abrasive particles having a mean Circularity of from about 0.60 to 0.90 (abstract). The biodegradable abrasive particles are from about 0.1% to about 10% of the composition (page 2, [0022]). The composition my comprise dermatologically acceptable carrier, the carrier includes about 5% to 40% of water and the carrier may also include about 1% to 95% of oil such as silicones, hydrocarbon, ester or fatty amide, the oil includes volatile or non-volatile oil. “Non-volatile” means a material that exhibits a vapor pressure of no more than about 0.2 mm Hg at 25°C. at one atmosphere and/or a material that has a boiling point at one atmosphere of at least about 300° C. “Volatile” means that the material exhibits a vapor pressure of at least about 0.2 mm. of mercury at 20° C (page 3, [0032-0034]). The biodegradable abrasive porosity and capillarity) which enhance the degradation kinetics (page 4, [0056]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gonzales et al.  is that Gonzales et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Gonzales et al.   teaches a skin cleansing composition comprising 1-99% of oil and / or 5-40% of water as carrier; about 0.1% to about 10% of poly-3-hydroxybutyrate particle with particle size of 10 um to 200 um.
Regarding claim 2, Gonzales et al. teaches particles having a mean Circularity of from about 0.60 to 0.90, and Circularity more than 0.85 is considered as substantially spherical form.
Regarding claim 4, this is considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 5, one artisan in the art would have been motivated to adjust and optimize particle size distribution to have value of span from 1.0 to 2.5.  MPEP 2144.05. Especially in the absence of showing of criticality of claimed range, value of span from 1.0 to 2.5 is obvious.
2/g to 20m2/g, especially in the absence of showing of criticality of claimed range. MPEP 2144.05.
Regarding claim 7, 20, one artisan in the art would have been motivated to adjust and optimize oil absorption from 30g oil / 100g to 300 oil / 100g, especially in the absence of showing of criticality of claimed range. MPEP 2144.05.
Regarding claim 8, Gonzales et al. teaches porous particle, that indicates hollow capsule.
Regarding claim 11, Gonzales et al. teaches molecular weight of these polymer varies from 200 KDa to 3,000 KDa.
Regarding claims 13-14, Gonzales et al. teaches volatile and non-volatile oil hat would encompassing volatile and non-volatile oil defined in claims 13-14 as common volatile and non-volatile oil.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613